PER CURIAM.
Because her notice of appeal was not timely filed, Audrey Randolph’s appeal of a final judgment of foreclosure was dismissed for lack of jurisdiction. See Randolph v. Tatarow Family Partners, Ltd., 881 So.2d 1118 (Fla. 1st DCA 2004). By petition for writ of mandamus, Randolph now seeks an order compelling the circuit court to rule on her motion to proceed as an indigent on appeal, “thereby allowing [her] brief to be entered so that the appeal can proceed.” However, even a favorable ruling on her motion to proceed as an indigent will not result in Randolph’s appeal being reinstated, nor has she alleged any other practical benefit that will accrue to her or anyone else , by compelling the circuit court to rule on her motion. Accordingly, the petition for writ of mandamus is denied. See Campbell v. State ex rel. Garrett, 133 Fla. 638, 183 So. 340 (1938)(mandamus relief will not be granted where the writ, if issued, would be without beneficial result and fruitless to the petitioner); see also Stupelli v. Dimitrouleas, 616 So.2d 640 (Fla. 4th DCA 1993).
PETITION FOR WRIT OF MANDAMUS DENIED.
' ERVIN, BROWNING and HAWKES, JJ., concur.